DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on February 26, 2021.
Claims 1 – 21 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on January 29, 2021 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Response to Arguments
Applicant’s arguments, see Page 2, Paragraph 1 and Table 3, filed February 26, 2021, with respect to the rejection of claims 1 - 6, 8 - 17, and 19 - 21 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 4 and 8 - 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 allows for the molar absorbance coefficient to be within the range of 29,000 – 1,000,000. However, in the examples, compounds are only provided with molar absorbance coefficients between 29,000 – 118,000 L/(mol∙cm). Furthermore, as the compounds are not claimed structurally, it is unclear that the Applicant has clearly envisioned and has possession of invention when the compounds have molar absorbance coefficients in the upper range of the claims.
Furthermore, Applicant provides only two structures that meet the lower end of the claimed range and does not indicate all the types of compounds that meet the claimed limitation. Therefore, it appears that Applicant does not have possession of all the compounds that meet the absorption limitations.
Claims 2 – 4, and 8 – 21 do not provide any further limiting structure to the second compound and also do not further limit the molar absorbance coefficient and therefore are rejected by virtue of dependency.
Claims 1 - 4 and 8 - 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds as further defined in present claims 5 - 7, and the species of compounds provided in the Examples, does not reasonably provide enablement for the full range of compounds with the claimed molar absorbance of claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The second compound as defined in present independent claim 1 provides no limit on the structure, but simply provides a broad range of suitable molar absorbance coefficients, which range from 29,000 – 1,000,000 L/(mol∙cm) encompassing several orders of magnitude (Wands Factor A). While Examples are provided for compounds of the genus of Formula 1 in paragraph [0043], and for the Boron-based compound BD-9 ([0382]), these are only two representative structures provided. Table 3 shows that the molar absorbance of these compounds range from 30,400 – 118,000 L/(mol∙cm), which is only a tenth of the range claimed (Wands Factor G). The only discussion of compounds with molar absorbance in the upper range of the claims is [0044], where porphyrin compounds are taught to have molar absorbance coefficients between 200,000 
Claims 2 – 4, and 8 – 21 do not provide any further limiting structure to the second compound and also do not further limit the molar absorbance coefficient and therefore are rejected by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Because the second compound in claim 1 is only defined in terms of its chemical properties and not its chemical structure and because the specification fails to teach what chemical structure would result in the claimed chemical properties, the full scope of compounds claimed by claim 1 is unclear.
Claims 2 – 21 are rejected as being dependent on claim 1.
Claims 1 – 5 and 13 all recite properties and claim values that are “in a range from.” It is unclear if the phrase is seeking to allow values slightly outside the range, similar to the word 
Claims 2 – 21 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1 - 17 and 19 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanotani (Nakanotani, Hajime et al. "High Efficiency Organic Light Emitting Diodes With Fluorescent Emitters" Nature Communiations. 5:4016 (2014)) and Kamatani (US20140374738).
As per claims 1 – 8, 14 – 17, and 19 – 21 Nakanotani teaches:
An organic electroluminescence device comprising an anode, an emitting layer, and a cathode, with a hole transporting layer provided between the anode and the emitting layer and an electron transporting layer provided between the cathode and the emitting layer (Page 7, Left Column, Paragraph 2: “Blue OLEDs with the structure ITO/α-NPB (35 nm)/mCP (10 nm)/1 wt%-TBPe:15wt%-ACRSE:DPEPO (15 nm)/DPEPO (8nm)/TPbi (57nm)/LiF (0.8 nm)/Al (100 nm).”)
Wherein the emitting layer comprises a delayed fluorescent compound represented by 
    PNG
    media_image1.png
    76
    509
    media_image1.png
    Greyscale
 (Figure 1 shows ACRSA is used as an TADF assistant dopant, the structure of which is 
    PNG
    media_image2.png
    125
    75
    media_image2.png
    Greyscale
, which contains the claimed A group a – 3 
    PNG
    media_image3.png
    120
    69
    media_image3.png
    Greyscale
, the claimed group b-2 
    PNG
    media_image4.png
    118
    76
    media_image4.png
    Greyscale
; a, b and d are 
Nakanotani teaches the emitting layer comprises a second fluorescent compound with an emission peak wavelength in a range from 435 nm to 465 (Figure 1 teaches TBPe). However, Nakanotani does not teach:
A Stokes shift of the second compound is in a range from 5 nm to 17 nm
A molar absorbance coefficient of the second compound at an absorption peak closest to a long-wavelength side is in a range from 30,000 – 250,000 L/(mol∙cm)
The second compound is a substituted or an unsubstituted aromatic compound comprising 5 to 15 fused rings, wherein the fused rings comprise a five-membered ring
The second compound is an aromatic compound comprising a plurality of elements selected from the group consisting of a hydrogen atom, a carbon atom, a nitrogen atom, an oxygen atom and a sulfur atom
Kamatani teaches compounds of the formula 
    PNG
    media_image5.png
    222
    326
    media_image5.png
    Greyscale
as fluorescent emitters in OLEDs ([0005]). These compounds emit light in a range of 435 to 465 nm ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to substitute the substituted aromatic compound comprising 5 to 15 fused rings which contain a five-member ring and comprise a plurality of elements selected from the In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. 
Regarding claims 1, 3 – 5, 11, 12 and 14, the prior art combination appears silent with respect to the properties of Stokes shift, molar absorbance coefficient and the energy gap at 77K of the first, second compound and third compounds. Since Nakanotani teaches ACRSA as a TDAF material and the instant specification recites that ACRSA is an appropriate TDAF compound for the application in paragraph [0172] of the application as filed and Kamatani teaches compounds with the same structure as claimed by the Applicant, the properties of Stokes shift, molar absorbance coefficient and the energy gap at 77K are considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112. 
As per claims 9 and 10 Nakanotani teaches:
A singlet energy S1 (M1) of the first compound, the singlet energy S2 (M2) of the second compound, and the singlet energy S3 of a third compound S3(M3) satisfy the following relationship S1(M3) > S1(M1) > S2(M2) (Figure 1a in Nakanotani shows an 
As per claim 13, Nakanotani teaches:
A content ratio of the first compound in the emitting layer is between 10 – 80 mass% (Table 1 of Nakanotani teaches an assistant dopant concentration of 15 wt%.)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanotani (Nakanotani, Hajime et al. "High Efficiency Organic Light Emitting Diodes With Fluorescent Emitters" Nature Communiations. 5:4016 (2014)) and Kamatani (US20140374738) as applied to claims 1 – 17, and 19 – 21 above and further in view of Lee (US20180123049).
As per claim 18, the prior art combination teaches all the limitations of claim 1. The prior art combination does not teach
Wherein the first compound is represented by 
    PNG
    media_image6.png
    62
    414
    media_image6.png
    Greyscale

Lee teaches thermally activated delayed fluorescence materials ([Abstract]). Lee further teaches:
Compounds of the formula 
    PNG
    media_image6.png
    62
    414
    media_image6.png
    Greyscale
, wherein Cz is represented by 
    PNG
    media_image7.png
    157
    449
    media_image7.png
    Greyscale
 (Paragraph [0092] of Lee exemplifies 92 different delayed fluorescent materials, including 
    PNG
    media_image8.png
    125
    225
    media_image8.png
    Greyscale
, which reads on the claimed compound wherein Az is a substituted triazine ring; C is 1; L is a group selected from an unsubstituted aromatic hydrocarbon group having 6 ring carbon atoms, and X11 to X18 are C-Rx, and Rx are hydrogen atoms)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to substitute the carbazole containing compound of Lee for the ACRSA compound as taught by the prior art combination. One of ordinary skill would have been motivated because both compounds are thermally activated delayed fluorescent materials. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/ANDREW K BOHATY/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        

/J.N.C./Examiner, Art Unit 1789